Title: General Orders, 12 December 1777
From: Washington, George
To: 



Head Quarters, Sweede’s Ford [Pa.] Decr 12th 1777.
Parole.C. Signs


A careful subaltern from each brigade is to repair this day to the last encampment of the army, to collect and take care of the sick and conduct them to Reading—These officers are to apply to the regimental Surgeons for information where to find the sick of their brigades—Every motive of duty and humanity requires the most exact attention to this order—Drs Draper and Campbell, at Mr West’s will give assistance to the subalterns.
The Commander in Chief, with great pleasure, expresses his approbation, of the behaviour of the Pennsylvania Militia yesterday, under Genl Potter, in the vigorous opposition they made to a body of the enemy on the other side Schuylkill.
Daniel Clymer Esqr: is appointed Deputy Commissary of prisoners, to act in the absence of the Commissary General of prisoners.
